DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 5/31/2022.
           Claims 21, 23-29 and 31-33 are currently pending.
           Claims 21, 23, 27 and 31 have been amended.
            Claims  22 and 30 have been cancelled.
            Claims 21 and 27 are independent claims.

Reasons for Allowance
2.        Claims 21, 23-29 and 31-33 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 21, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…the master controller being serially connected to the first to N' slave controllers through the second communication channel in a daisy chain manner, wherein the receiving of the indication signal comprises: transmitting, by the master controller, a first indication signal to the first slave controller through the second communication channel: determining, by the first slave controller, whether the first battery cell is abnormal, based on a sensing voltage or a sensing temperature of the first battery cell; in response to determining that the first battery cell is abnormal, transmitting, by the first slave controller, a second indication signal to the second slave controller through the second communication channel, the second indication signal different from the first indication signal; and in response to determining that the first battery cell is normal, transmitting, by the first slave controller, the first indication signal to the second slave controller” in combination with all other elements as claimed in claim 21. 

          Regarding claim 27, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “…a master controller connected to the first to N slave controllers through a first communication channel in parallel, and serially connected to the first to N" slave controllers through a second communication channel in a daisy chain manner, wherein the master controller is configured to transmit a first indication signal to the first slave controller through the second communication channel, the first slave controller is configured to determine whether the first battery cell is abnormal, based on a sensing voltage or a sensing temperature of the first battery cell, in response to determining that the first battery cell is abnormal, the first slave controller is configured to transmit a second indication signal, which is different from the first indication signal, to the second slave controller through the second communication channel, and in response to determining that the first battery cell is normal, the first slave controller is configured to transmit the first indication signal to the second slave controller.” in combination with all other elements as claimed in claim 27.

        As to claim(s) 2-8, the claims are allowed as they further limit allowed claim 1.
         As to claim(s) 23-26, the claims are allowed as they further limit allowed claim 9.
          As to claim(s) 28-29 and 31-33, the claims are allowed as they further limit allowed claim 12.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Fukute (U.S Pub. 20150270727) discloses a battery voltage monitoring ICs for measuring voltages of unit cells of an assembled battery, communication with a system control unit is realized in consideration of fail-safe. The system control unit and the battery voltage monitoring ICs are coupled to each other by a communication path using a daisy chain. Each battery voltage monitoring IC has a placement setting pin designating, by a binary code, a unit cell group to which the IC is coupled, in the unit cell groups. When it is detected that the Hamming distance between the code indicative of coupling to a group of the highest potential or a group of the lowest potential and a state actually set in the placement setting pin is 1, some failure such as line disconnection, short-circuit, or the like in the placement setting pins is detected, and the communication path is interrupted. (see specification for more details).              Chen (U.S Pub. 20140368040) discloses a voltage-stacked system includes a first voltage source, at least one second voltage source, a master monitoring circuit and at least one slave monitoring circuit. The first voltage source and the at least one second voltage source are coupled in series. The master monitoring circuit is coupled to the first voltage source, and arranged for monitoring and controlling the first voltage source and transmitting a monitoring signal. The at least one slave monitoring circuit is respectively coupled to the at least one second voltage source and the master monitoring circuit for monitoring and controlling the at least one second voltage source, and accordingly sending a response signal to the master monitoring circuit (see specification for more details).
             Yang (U.S Pub. 20140315048) discloses a battery module including a battery pack including positive and negative electrodes, a first main relay and a second main relay electrically coupled to the positive and negative electrodes of the battery pack, and a master battery management system electrically coupled to the first main relay and the second main relay and configured to control the first main relay and the second main relay to be driven, wherein the master battery management system includes a memory configured to store stress variables of the first main relay and the second main relay, and the master battery management system is configured to control a turn-off order of the first main relay and the second main relay according to the stored stress variables of the first main relay and the second main relay (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
6/2/2022